Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse in the reply filed on February 09, 2021 is acknowledged.  The argument found to be persuasive.  The restriction made on December 16, 2020 is vacated.  All claims are examined in entirety.
The following is an examiner’s statement of reasons for allowance: 
US 20040134127 to Pham et al is considered to be the closest prior art.  Pham teaches an apparatus and a process arranged to maximize heat utilization for a hydrocarbon steam reforming process to produce synthesis gas. The apparatus comprises a refractory lined vessel with partition walls that divide the inside of the vessel into (1) a combustion chamber(s) containing one or more burners, and (2) convection chambers used as a means to remove combustion products from the combustion chamber through one or more openings at the opposite end of the burner end. The combustion chamber contains one or more reformer tubes in which a mixed-feed of hydrocarbon and steam flow co-current with combustion products and receive direct radiant heat from the combustion flame through the tube wall. The convection chambers contain a tube-in-tube device filled with catalyst in the annuli. The mixed-feed in the annuli flows counter-current with combustion products and the hot product synthesis gas, and thereby substantially lowers the temperature of the combustion and product gases before the gases exit the furnace. High emissivity materials or walls are used inside the convection chambers to enhance the heat transfer from the flue gas to the reformer tubes. 
Pham fails to disclose a combustion chamber that is distinct from the radiant section as recited in all independent claims herein. 
Nor does Pham disclose horizontal tubes, which are shown vertically in each of Figs. 1-19. See Pham at [0015] and see also claims 4-5 and 36. Any suggestion of non- vertical tubes imputed to Pham does not necessarily result in horizontal tubes, i.e., tubes transverse to vertical are not necessarily horizontal. 
Finally, Pham does not teach or suggest any baffles in the radiant section/combustion chamber. Instead, Pham discloses that baffles ("not shown") are used in the conventional manner, i.e., in the convection section of the reformer. See Pham at [0049]. Pham discloses partition walls 14 that separate the combustion chamber 16 (radiant section) from the convection chamber 18 (within a single vessel), and thereby prevent the convection chambers from seeing the flame. The presently claimed invention, does not use partitions or baffles to separate the radiant section from the flame; a separate combustion chamber without tubes does that. Cf. claim 1. In the presently claimed invention, baffles direct flue gas transversely across the radiant section tubes (the "reaction chamber"); the baffle serves to improve convective heat transfer within the radiant-dominated section. Pham does not disclose the partition 14 as having any purpose for improving heat transfer, only that of separation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622